Melody J. Stewart, Judge,
dissenting.
{¶ 27} I respectfully dissent from the decision reached by the majority in this case. I believe that Swink has demonstrated a Greeley claim sufficient to withstand summary judgment being granted against him as a matter of law.
{¶ 28} As the majority notes, the Supreme Court of Ohio in Painter v. Graley (1994), 70 Ohio St.3d 377, 639 N.E.2d 51, held that public policy may be “discerned as k matter of law based on * * * sources, such as the Constitutions of Ohio and the United States, administrative rules and regulations, and the common law.” Id. at paragraph three of the syllabus. Further, this court in Zajc v. Hycomp, 172 Ohio App.3d 117, 2007-Ohio-2637, 873 N.E.2d 337, noted that wrongful-discharge claims are not limited to violations of statutes. The majority states that Swink did not meet his burden of demonstrating the clarity and jeopardy elements of his wrongful-discharge claim, because evidence presented by Swink showed no connections to the policy of furthering the competitive bid process and there were alternative means of promoting the policy. The majority reasons that because (1) there was a competitive bid for the project, (2) the bid was awarded to the lower or lowest bidder, (3) the bid specifications were followed at Swink’s insistence, and (4) the Revised Code provides remedies to address when the lowest bidder has not been awarded a contract, Swink cannot survive summary judgment. However, this reasoning fails to recognize Swink’s claims and supporting evidence that he was being pressured to accept changes to the contract after it had been awarded (not during the competitive bid process), that he was told he was “taking money out of people’s pockets” by insisting on adherence to the contract specifications, and that ultimately he was fired for his insistence.
*822{¶ 29} There is no question that RTA established a violation by Swink of its employment manual and, accordingly, had a basis for discharge. The consideration of this fact, however, is not an issue in this analysis.
{¶ 30} Swink has established, sufficient to avoid summary judgment, that he was constructively discharged in violation of public policy. I would therefore reverse the decision of the trial court.